Exhibit 10.2

 

 

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

DICERNA PHARMACEUTICALS, INC.

AND

THE INVESTORS NAMED HEREIN

DATED AS OF                , 2017

 

 

 



--------------------------------------------------------------------------------

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (as it may be amended
from time to time in accordance with the terms hereof, the “Agreement”), dated
as of                , 2017 is made by and among:

i. Dicerna Pharmaceuticals, Inc., a Delaware corporation (the “Company”); and

ii. each Person executing this Agreement and listed as an “Investor” on the
signature pages hereto (collectively, together with their Permitted Transferees
that become party hereto, the “Investors”).

RECITALS

WHEREAS, the Company and the Investors entered into that certain Redeemable
Convertible Preferred Stock Purchase Agreement, dated as of March 30, 2017 (the
“Purchase Agreement”), pursuant to which the Company is selling, and each
Investor is purchasing, on the date hereof, an aggregate of seven hundred
thousand (700,000) shares of Preferred Stock;

WHEREAS, Section 10 of that certain Amended and Restated Registration Rights
Agreement, dated as of July 30, 2013, by and among the Company and the persons
identified on the signature pages thereto (the “Existing Registration Rights
Agreement”) provides that any provision thereof may be amended or waived with
the prior written consent of the Company and an Investor Majority (as defined in
the Existing Registration Rights Agreement);

WHEREAS, the undersigned Investors constitute an Investor Majority; and

WHEREAS, this Agreement amends, restates, replaces and supersedes in its
entirety the Existing Registration Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

EFFECTIVENESS

Section 1.1. Effectiveness. This Agreement shall become effective upon the
closing of the Investment.

ARTICLE II

DEFINITIONS

Section 2.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person or (c) any investment fund advised or managed
by, or under common control or management with, such Person; provided that the
Company and each of its subsidiaries shall be deemed not to be Affiliates of any
Investor. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Company Indemnitees” shall have the meaning set forth in Section 3.9.5.

“Conversion Shares” means all shares of Common Stock issuable upon conversion of
the Preferred Stock.

“Demand Notice” shall have the meaning set forth in Section 3.1.3.

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

“Demand Registration Request” shall have the meaning set forth in Section
3.1.1(a).

“Demand Registration Statement” shall have the meaning set forth in Section
3.1.1(c).

“Demand Suspension” shall have the meaning set forth in Section 3.1.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Existing Registration Rights Agreement” shall have the meaning set forth in the
recitals.

“FINRA” means the Financial Industry Regulatory Authority.

“Holders” means Investors who then hold Registrable Securities under this
Agreement.

“Investment” means the transactions contemplated by the Purchase Agreement.

“Investor” shall have the meaning set forth in the preamble.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss” shall have the meaning set forth in Section 3.9.1.

 

- 2 -



--------------------------------------------------------------------------------

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

“Permitted Transferee” means (i) any Affiliate of an Investor and (ii) such
other Persons designated with Requisite Investor Approval.

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

“Potential Takedown Participant” shall have the meaning set forth in Section
3.2.5(b).

“Preferred Stock” means the Redeemable Convertible Preferred Stock of the
Company, par value $0.0001 per share.

“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered or sold in an Underwritten Public Offering, a number of such
shares equal to the aggregate number of Registrable Securities to be registered
or sold (excluding any shares to be registered or sold for the account of the
Company) multiplied by a fraction, the numerator of which is the aggregate
number of Registrable Securities held by such Holder, and the denominator of
which is the aggregate number of Registrable Securities held by all Holders
requesting that their Registrable Securities be registered or sold.

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Registrable Securities” means (i) all shares of Common Stock held as of the
date hereof; (ii) all shares of Common Stock issuable upon exercise, conversion
or exchange of any option, warrant or convertible security outstanding as of the
date hereof and not then subject to vesting or forfeiture to the Company
(including, for the avoidance of doubt, any Conversion Shares into which the
Preferred Stock is convertible from time to time after the date hereof) and
(iii) all shares of Common Stock directly or indirectly issued or then issuable
with respect to the securities referred to in clauses (i) or (ii) above by way
of a stock dividend or stock split, or in

 

- 3 -



--------------------------------------------------------------------------------

connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (v) such securities
shall have been disposed of in accordance with an effective Registration
Statement, (w) such securities shall have been Transferred pursuant to Rule 144,
(x) such holder is able to immediately sell such securities under Rule 144
without any restrictions on transfer (including without application of
paragraphs (c), (d), (e), (f) and (h) of Rule 144), as reasonably determined by
the Holder (it being understood that a written opinion of counsel reasonably
acceptable to the Company to the effect that such securities may be so offered
and sold and that any restrictive legends on the securities may be removed shall
be conclusive evidence that this clause (x) has been satisfied), (y) such
securities shall have been otherwise transferred and a new certificate for it
not bearing a legend restricting further transfer under the Securities Act shall
have been delivered by the Company, all applicable holding periods shall have
expired, and no other applicable and legally binding restriction on transfer by
the Holder thereof shall exist under the Securities Act, or (z) such securities
shall have ceased to be outstanding.

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement. The
terms “register”, “registered” and “registering” shall have correlative
meanings.

“Registration Expenses” shall have the meaning set forth in Section 3.8.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Requisite Investor Approval” means the prior written consent of the Requisite
Investors.

“Requisite Investors” means the holders of a majority of the Registrable
Securities then held by the Investors.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

- 4 -



--------------------------------------------------------------------------------

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 3.8).

“Shelf Period” shall have the meaning set forth in Section 3.2.3.

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

“Shelf Registration Notice” shall have the meaning set forth in Section 3.2.2.

“Shelf Registration Request” shall have the meaning set forth in Section
3.2.1(a).

“Shelf Registration Statement” shall have the meaning set forth in Section
3.2.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.2.4.

“Shelf Takedown Notice” shall have the meaning set forth in Section 3.2.5(b).

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.5(a).

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.

“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering, in which the aggregate offering price, net of
underwriting discounts and commissions but before expenses, of the Registrable
Securities to be offered is at least $10,000,000.

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

Section 2.2. Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

 

- 5 -



--------------------------------------------------------------------------------

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE III

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

Section 3.1. Demand Registration.

Section 3.1.1. Request for Demand Registration.

 

  (a) At any time and from time to time each Holder shall have the right to make
up to two (2) written demands (a “Demand Registration Request”) that the Company
file a Registration Statement on Form S-1 for Registration of all or part of the
Registrable Securities that the Holders request to be registered. Any such
Registration pursuant to a Demand Registration Request shall hereinafter be
referred to as a “Demand Registration.”

 

  (b) Each Demand Registration Request shall specify (x) the kind and aggregate
amount of Registrable Securities to be registered, and (y) the intended method
or methods of disposition thereof.

 

  (c) Subject to Section 3.1.2, upon receipt of a Demand Registration Request,
the Company shall as promptly as practicable file a Registration Statement (a
“Demand Registration Statement”) relating to such Demand Registration (or amend
an existing registration statement to allow the resale by holders of Registrable
Securities), and use its commercially reasonable efforts to cause such Demand
Registration Statement to be promptly declared effective under the Securities
Act.

Section 3.1.2. Limitations on Demand Registrations.

 

  (a) The Company shall not be obligated to take any action to effect any Demand
Registration (i) if a Demand Registration or Piggyback Registration was declared
effective or an Underwritten Shelf Takedown was consummated within the preceding
ninety (90) days (unless otherwise consented to by the Company); (ii) after the
Company has effected two (2) Demand Registrations pursuant to Section 3.1.1
(plus two (2) additional Demand Registrations if requested by the Requisite
Investors); (iii) if the aggregate offering price, net of underwriting discounts
and commissions

 

- 6 -



--------------------------------------------------------------------------------

  but before expenses, of the Registrable Securities to be offered is less than
$5,000,000; (iv) if the Holder proposes to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 3.2; or (v) if, within the preceding thirty (30) days
of the delivery of such Demand Registration Request, the Company has delivered a
Piggyback Notice for a proposed Piggyback Registration and the Company is
actively pursuing in good faith such Piggyback Registration.

Section 3.1.3. Demand Notice. Promptly upon receipt of a Demand Registration
Request pursuant to Section 3.1.1 (but in no event more than two (2) Business
Days thereafter), the Company shall deliver a written notice (a “Demand Notice”)
of any such Demand Registration Request to all other Holders and the Demand
Notice shall offer each such Holder the opportunity to include in the Demand
Registration that number of Registrable Securities as each such Holder may
request in writing. Subject to Section 3.1.7, the Company shall include in the
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within five
(5) Business Days after the date that the Demand Notice was delivered.

Section 3.1.4. Demand Withdrawal. Each Holder that has requested its Registrable
Securities be included in a Demand Registration pursuant to this Section 3.1 may
withdraw all or any portion of its Registrable Securities included in a Demand
Registration from such Demand Registration at any time prior to the
effectiveness of the applicable Demand Registration Statement. Upon receipt of a
notice to such effect with respect to all of the Registrable Securities included
in such Demand Registration, the Company shall cease all efforts to secure
effectiveness of the applicable Demand Registration Statement. If the initiating
Holders elect not to pay the registration expenses therefor, such Demand
Registration shall be counted as “effected” and the Holders shall forfeit their
right to one Demand Registration Statement pursuant to Section 3.1.2.

Section 3.1.5. Effective Registration. The Company shall use commercially
reasonable efforts to cause the Demand Registration Statement to become
effective and remain effective for not less than one hundred eighty (180) days
(or such shorter period as will terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn), or,
if such Demand Registration Statement relates to an Underwritten Public
Offering, such longer period as in the opinion of counsel for the underwriter or
underwriters a Prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer.

Section 3.1.6. Delay in Filing; Suspension of Registration. If the Company
receives a Demand Registration Request and the Company furnishes to the
initiating Holders making such demand a copy of a certificate signed by the
Company’s chief executive officer stating that in the good faith judgment of the
Board it would be materially detrimental to the Company and its stockholders for
such registration statement to either become effective or remain effective for
as long as such registration statement otherwise would be required to remain
effective, because such action would

 

- 7 -



--------------------------------------------------------------------------------

(a) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (b) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (c) render the Company
unable to comply with requirements under the Securities Act or Exchange Act (an
“Officer’s Certificate”), then the Company shall have the right to defer taking
action with respect to such filing (a “Demand Suspension”), and any time periods
with respect to filing or effectiveness thereof shall be tolled correspondingly,
for a period or periods of not more than an aggregate of sixty (60) days per
calendar year after the request of the initiating Holders is given; provided,
however, that the Company shall not register any securities for its own account
or that of any other stockholder during such period or periods (except for any
securities so registered pursuant to Section 3.3.1(ii) and (iii) hereof). In the
case of a Demand Suspension, the Holders agree to suspend use of the applicable
Prospectus in connection with any sale or purchase, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above.
The Company shall immediately notify the Holders in writing upon the termination
of any Demand Suspension, amend or supplement the Prospectus, if necessary, and
furnish to the Holders such numbers of copies of the Prospectus as so amended or
supplemented as the Holders may reasonably request. The Company shall, if
necessary, supplement or amend the Demand Registration Statement, if required by
the registration form used by the Company for the Demand Registration or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder.

Section 3.1.7. Priority of Securities Registered Pursuant to Demand
Registrations. If the managing underwriter or underwriters of a proposed
Underwritten Public Offering of the Registrable Securities included in a Demand
Registration advise the Company in writing that, in its or their opinion, that
marketing factors (including potential impact on the price, timing or
distribution of the securities offered or the market for the securities offered)
require a limitation on the number of shares to be underwritten, then the
securities to be included in such Registration shall be, in the case of any
Demand Registration, (x) first, allocated to each Holder that has requested to
participate in such Demand Registration an amount equal to the lesser of (i) the
number of such Registrable Securities requested to be registered or sold by such
Holder, and (ii) a number of such shares equal to such Holder’s Pro Rata
Portion, and (y) second, and only if all the securities referred to in clause
(x) have been included, the number of other securities that, in the opinion of
such managing underwriter or underwriters can be sold without having such
adverse effect.

Section 3.1.8. Resale Rights. In the event that an Investor requests to
participate in a Demand Registration pursuant to this Section 3.1 in connection
with a distribution of Registrable Securities to its partners or members, the
Registration shall provide for resale by such partners or members, if requested
by an Investor.

Section 3.2. Shelf Registration.

Section 3.2.1. Request for Shelf Registration.

 

- 8 -



--------------------------------------------------------------------------------

  (a) Upon the written request of any Holder from time to time (a “Shelf
Registration Request”), provided the Company is eligible to use a Registration
Statement on Form S-3 for transactions involving secondary offerings, the
Company shall promptly file with the SEC a shelf Registration Statement pursuant
to Rule 415 under the Securities Act (“Shelf Registration Statement”) relating
to the offer and sale of Registrable Securities by such Holder from time to time
in accordance with the methods of distribution elected by such Holder, and the
Company shall use its commercially reasonable efforts to cause such Shelf
Registration Statement to promptly become effective under the Securities Act.
Any such Registration pursuant to a Shelf Registration Request shall hereinafter
be referred to as a “Shelf Registration.” The Company shall use its commercially
reasonable efforts to qualify and remain qualified to register securities
pursuant to a Registration Statement on Form S-3 (or any successor form) under
the Securities Act. Notwithstanding the above, the Company shall not be
obligated to effect any Shelf Registration if the aggregate offering price, net
of underwriting discounts and commissions but before expenses, of the
Registrable Securities to be offered is less than $5,000,000.

 

  (b) If on the date of the Shelf Registration Request the Company is a WKSI,
then the Shelf Registration Request may request Registration of an unspecified
amount of Registrable Securities to be sold by unspecified Holders. If on the
date of the Shelf Registration Request the Company is not a WKSI, then the Shelf
Registration Request shall specify the aggregate amount of Registrable
Securities to be registered. The Company shall provide to the Investors the
information necessary to determine the Company’s status as a WKSI upon request.

Section 3.2.2. Shelf Registration Notice. Promptly upon receipt of a Shelf
Registration Request (but in no event more than two (2) Business Days thereafter
(or such shorter period as may be reasonably requested in connection with an
underwritten “block trade”)), the Company shall deliver a written notice (a
“Shelf Registration Notice”) of any such request to all other Holders, which
notice shall specify, if applicable, the amount of Registrable Securities to be
registered, and the Shelf Registration Notice shall offer each such Holder the
opportunity to include in the Shelf Registration that number of Registrable
Securities as each such Holder may request in writing. The Company shall include
in such Shelf Registration all such Registrable Securities with respect to which
the Company has received written requests for inclusion therein within five
(5) Business Days (or such shorter period as may be reasonably requested in
connection with an underwritten “block trade”) after the date that the Shelf
Registration Notice has been delivered.

Section 3.2.3. Continued Effectiveness. The Company shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective under the Securities Act in order to permit the Prospectus forming
part of the Shelf Registration Statement to be usable by Holders until the
earlier of: (i) the date as of which all

 

- 9 -



--------------------------------------------------------------------------------

Registrable Securities have been sold pursuant to the Shelf Registration
Statement or another Registration Statement filed under the Securities Act (but
in no event prior to the applicable period referred to in Section 4(a)(3) of the
Securities Act and Rule 174 thereunder); and (ii) the date as of which no Holder
holds Registrable Securities (such period of effectiveness, the “Shelf Period”).
Subject to Section 3.2.4, the Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Period if the Company voluntarily takes any action or omits to
take any action that would result in Holders of the Registrable Securities
covered thereby not being able to offer and sell any Registrable Securities
pursuant to such Shelf Registration Statement during the Shelf Period, unless
such action or omission is required by applicable law.

Section 3.2.4. Suspension of Registration. If the Company furnishes to Holders
requesting a Shelf Registration pursuant to this Section 3.2.1 an Officer’s
Certificate, then the Company shall have the right to defer taking action with
respect to such filing (a “Shelf Suspension”), and any time periods with respect
to filing or effectiveness thereof shall be tolled correspondingly, for a period
or periods of not more than an aggregate of sixty (60) days per calendar year
after the request of the initiating Holders is given, provided, however, that
the Company shall not register any securities for its own account or that of any
other stockholder during such period or periods (except for any securities so
registered pursuant to Section 3.3.1(ii) and (iii) hereof). In the case of a
Shelf Suspension, the Holders agree to suspend use of the applicable Prospectus
in connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Holders in writing upon the termination of
any Shelf Suspension, amend or supplement the Prospectus, if necessary, and
furnish to the Holders such numbers of copies of the Prospectus as so amended or
supplemented as the Holders may reasonably request. The Company shall, if
necessary, supplement or amend the Shelf Registration Statement, if required by
the registration form used by the Company for the Shelf Registration Statement
or by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder.

Section 3.2.5. Shelf Takedown.

 

  (a) At any time the Company has an effective Shelf Registration Statement with
respect to a Holder’s Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, each Holder
may make a written request (a “Shelf Takedown Request”) to the Company to effect
a Public Offering, including an Underwritten Shelf Takedown, of all or a portion
of such Holder’s Registrable Securities that may be registered under such Shelf
Registration Statement, and as soon as practicable the Company shall amend or
supplement the Shelf Registration Statement as necessary for such purpose.

 

- 10 -



--------------------------------------------------------------------------------

  (b) Promptly upon receipt of a Shelf Takedown Request (but in no event more
than two (2) Business Days thereafter (or such shorter period as may be
reasonably requested in connection with an underwritten “block trade”)) for any
Underwritten Shelf Takedown, the Company shall deliver a notice (a “Shelf
Takedown Notice”) to each other Holder with Registrable Securities covered by
the applicable Registration Statement, or to all other Holders if such
Registration Statement is undesignated (each a “Potential Takedown
Participant”). The Shelf Takedown Notice shall offer each such Potential
Takedown Participant the opportunity to include in any Underwritten Shelf
Takedown such number of Registrable Securities as each such Potential Takedown
Participant may request in writing. The Company shall include in the
Underwritten Shelf Takedown all such Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
five (5) Business Days (or such shorter period as may be reasonably requested in
connection with an underwritten “block trade”) after the date that the Shelf
Takedown Notice has been delivered. Notwithstanding the delivery of any Shelf
Takedown Notice, all determinations as to whether to complete any Underwritten
Shelf Takedown and as to the timing, manner, price and other terms of any
Underwritten Shelf Takedown contemplated by this Section 3.2.5 shall be
determined by the Holders of a majority of the Registrable Securities proposed
to be sold in such Underwritten Shelf Takedown.

 

  (c) The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if a Demand Registration or Piggyback Registration
was declared effective or an Underwritten Shelf Takedown was consummated within
the preceding ninety (90) days (unless otherwise consented to by the Company).

Section 3.2.6. Priority of Securities Sold Pursuant to Shelf Takedowns. If the
managing underwriter or underwriters of a proposed Underwritten Shelf Takedown
pursuant to Section 3.2.5 advise the Company in writing that, in its or their
opinion, the number of securities requested to be included in the proposed
Underwritten Shelf Takedown exceeds the number that can be sold in such
Underwritten Shelf Takedown without being likely to have an adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, the number of Registrable Securities to be included in
such offering shall be (x) first, allocated to each Holder that has requested to
participate in such Underwritten Shelf Takedown an amount equal to the lesser of
(i) the number of such Registrable Securities requested to be registered or sold
by such Holder, and (ii) a number of such shares equal to such Holder’s Pro Rata
Portion, and (y) second, and only if all the securities referred to in clause
(x) have been included, the number of other securities that, in the opinion of
such managing underwriter or underwriters, can be sold without having such
adverse effect.

Section 3.2.7. Resale Rights. In the event that an Investor elects to request a
Shelf Registration pursuant to this Section 3.2 in connection with a
distribution of Registrable Securities to its partners or members, the Shelf
Registration shall provide for resale by such partners or members, if requested
by such Investor.

 

- 11 -



--------------------------------------------------------------------------------

Section 3.3. Piggyback Registration.

Section 3.3.1. Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of any other Persons (other than (i) a Registration under
Section 3.1 or Section 3.2, (ii) a Registration on Form S-4 or Form S-8 or any
successor form to such forms or (iii) a Registration of securities solely
relating to an offering and sale to employees or directors of the Company or its
subsidiaries pursuant to any employee stock plan or other employee benefit plan
arrangement), then, as soon as practicable (but in no event less than ten
(10) Business Days prior to the proposed date of filing of such Registration
Statement or, in the case of a Public Offering under a Shelf Registration
Statement, the anticipated pricing or trade date), the Company shall give
written notice (a “Piggyback Notice”) of such proposed filing or Public Offering
to all Holders, and such Piggyback Notice shall offer the Holders the
opportunity to register under such Registration Statement, or to sell in such
Public Offering, such number of Registrable Securities as each such Holder may
request in writing (any such Public Offering in which Holders participate, a
“Piggyback Registration”). Subject to Section 3.3.2, the Company shall include
in such Registration Statement or in such Public Offering, as applicable, all
such Registrable Securities that are requested to be included therein within
five (5) Business Days after the receipt by such Holder of any such notice;
provided, however, that if at any time after giving written notice of its
intention to register or sell any securities and prior to the effective date of
the Registration Statement filed in connection with such Registration, or the
pricing or trade date of a Public Offering under a Shelf Registration Statement,
the Company determines for any reason not to register or sell or to delay the
Registration or sale of such securities, the Company shall give written notice
of such determination to each Holder and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities in connection with such Registration
or Public Offering (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of any
Holders entitled to request that such Registration or sale be effected as a
Demand Registration under Section 3.1 or an Underwritten Shelf Takedown under
Section 3.2, as the case may be, and (ii) in the case of a determination to
delay Registration or sale, in the absence of a request for a Demand
Registration or an Underwritten Shelf Takedown, as the case may be, shall be
permitted to delay registering or selling any Registrable Securities for the
same period as the delay in registering or selling such other securities. Any
Holder shall have the right to withdraw all or part of its request for inclusion
of its Registrable Securities in a Piggyback Registration by giving written
notice to the Company of its request to withdraw.

Section 3.3.2. Priority of Piggyback Registration. If the managing underwriter
or underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the participating Holders in
writing that, in its or their opinion, marketing factors (including potential
impact on the price, timing or distribution of the securities offered or the
market for the securities offered) require a limitation on the number of shares
to be underwritten, then the securities to be included in such Registration
shall be (i) first, one hundred percent (100%) of the securities that the

 

- 12 -



--------------------------------------------------------------------------------

Company proposes to sell, and (ii) second, and only if all the securities
referred to in clause (i) have been included, the number of Registrable
Securities that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect, with such number to be allocated
among the Holders that have requested to participate in such Registration based
on an amount equal to the lesser of (x) the number of such Registrable
Securities requested to be sold by such Holder, and (y) a number of such shares
equal to such Holder’s Pro Rata Portion, and (iii) third, and only if all of the
Registrable Securities referred to in clause (ii) have been included in such
Registration, any other securities eligible for inclusion in such Registration.
Notwithstanding the foregoing, no such reduction shall reduce the value of the
Registrable Securities of the Holders included in such registration below
twenty-five percent (25)% of the total value of securities included in such
registration.

Section 3.3.3. No Effect on Other Registrations. No Registration of Registrable
Securities effected pursuant to a request under this Section 3.3 shall be deemed
to have been effected pursuant to Section 3.1 or Section 3.2 or shall relieve
the Company of its obligations under Section 3.1 and Section 3.2 unless all
Registrable Securities have been sold pursuant to such Registration Statement or
another Registration Statement filed under the Securities Act.

Section 3.4. Lock-Up Agreements. In connection with each Registration or sale of
Registrable Securities pursuant to Section 3.1, Section 3.2 or Section 3.3
conducted as an Underwritten Public Offering, each Holder selling Registrable
Securities in such Underwritten Public Offering agrees, if requested, to become
bound by and to execute and deliver a lock-up agreement with the underwriter(s)
of such Underwritten Public Offering restricting such Holder’s right to
(a) Transfer, directly or indirectly, any equity securities or securities
convertible into or exercisable or exchangeable for equity securities of the
Company held by such Holder or (b) enter into any swap or other arrangement that
transfers to another any of the economic consequences of ownership of such
securities during the period commencing on the date of the final Prospectus
relating to the Underwritten Public Offering and ending on the date specified by
the underwriters (such period not to exceed ninety (90) days). The terms of such
lock-up agreements shall be negotiated among the Holders requested to execute
and deliver such agreements, the Company and the underwriters and shall include
customary carve-outs from the restrictions on Transfer set forth therein.

Section 3.5. Registration Procedures.

Section 3.5.1. Requirements. In connection with the Company’s obligations under
Section 3.1, Section 3.2 and Section 3.3, the Company shall use its commercially
reasonable efforts to effect such Registration and to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
distribution thereof as expeditiously as reasonably practicable, and in
connection therewith the Company shall:

 

  (a) as promptly as practicable prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith, and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements

 

- 13 -



--------------------------------------------------------------------------------

  thereto, (x) furnish to the underwriters, if any, and to the Holders with
Registrable Securities covered by such Registration Statement, copies of all
documents prepared to be filed, which documents shall be subject to the
reasonable review of such underwriters and such Holders and their respective
counsel, (y) make such changes in such documents concerning the Holders prior to
the filing thereof as such Holders, or their counsel, may reasonably request and
(z) otherwise provide the Holders (to the extent participating in such
registration) reasonable opportunity to comment on the registration statement,
prospectus or any amendments or supplements thereto;

 

  (b) prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by any Holder with Registrable Securities
covered by such Registration Statement (to the extent such request relates to
information relating to such Holder), or (y) necessary to keep such Registration
Statement effective for the period of time required by this Agreement, and
comply with provisions of the applicable securities laws with respect to the
sale or other disposition of all securities covered by such Registration
Statement during such period in accordance with the intended method or methods
of disposition by the sellers thereof set forth in such Registration Statement;

 

  (c) notify the Holders with Registrable Securities covered by the applicable
Registration Statement and the managing underwriter or underwriters, if any, and
(if requested) confirm such notice in writing and provide copies of the relevant
documents, as soon as reasonably practicable after notice thereof is received by
the Company (a) when the applicable Registration Statement or any amendment
thereto has been filed or becomes effective, and when the applicable Prospectus
or any amendment or supplement thereto has been filed, (b) of any written
comments by the SEC, or any request by the SEC or other federal or state
governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, and (d) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

 

- 14 -



--------------------------------------------------------------------------------

  (d) promptly notify each Holder with Registrable Securities covered by the
applicable Registration Statement and the managing underwriter or underwriters,
if any, when the Company becomes aware of the happening of any event as a result
of which it shall be necessary to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Holders and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement
or Prospectus, which shall effect such compliance;

 

  (e) to the extent the Company is eligible under the relevant provisions of
Rule 430B under the Securities Act, if the Company files any Shelf Registration
Statement and if requested by a Holder, the Company shall include in such Shelf
Registration Statement such disclosures as may be required by Rule 430B under
the Securities Act (referring to the unnamed selling security holders in a
generic manner by identifying the initial offering of the securities to such
Holder) in order to ensure that such Holder may be added to such Shelf
Registration Statement at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment;

 

  (f) prevent, or obtain the withdrawal of, any stop order or other order or
notice preventing or suspending the use of any preliminary or final Prospectus;

 

  (g) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the participating Holders, or their respective
counsel, agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities; and make all required filings of
such Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement, Issuer Free Writing Prospectus
or post-effective amendment;

 

  (h) furnish to each Holder with Registrable Securities covered by the
applicable Registration Statement and each underwriter, if any, without charge,
as many conformed copies as such Holder or underwriter may reasonably request of
the applicable Registration Statement and any amendment or post-effective
amendment or supplement thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

  (i) deliver to each Holder with Registrable Securities covered by the
applicable Registration Statement and each underwriter, if any, without charge,
as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by

 

- 15 -



--------------------------------------------------------------------------------

  such Holder or underwriter (it being understood that the Company shall consent
to the use of such Prospectus or any amendment or supplement thereto by each
such Holder and underwriter in connection with the offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto);

 

  (j) on or prior to the date on which the applicable Registration Statement
becomes effective, use its commercially reasonable efforts to register or
qualify, and cooperate with the Holders with Registrable Securities covered by
such Registration Statement, the managing underwriter or underwriters, if any,
and their respective counsel, in connection with the Registration or
qualification of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction as any such
Holder or managing underwriter or underwriters, if any, or their respective
counsel reasonably request in writing and do any and all other acts or things
reasonably necessary or advisable to keep such Registration or qualification in
effect for such period as required by Section 3.1 or Section 3.2, as applicable,
provided that the Company shall not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

 

  (k) cooperate with the Holders with Registrable Securities covered by the
applicable Registration Statement and the managing underwriter or underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriters may request prior to any
sale of Registrable Securities to the underwriters;

 

  (l) cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof or
the underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities;

 

  (m) make such representations and warranties to the Holders with Registrable
Securities covered by the applicable Registration Statement and the underwriters
or agents, if any, in form, substance and scope as are customarily made by
issuers in public offerings similar to the offering then being undertaken;

 

  (n) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the participating
Holders or the managing underwriter or underwriters, if any, reasonably request
in order to expedite or facilitate the Registration and disposition of such
Registrable Securities;

 

- 16 -



--------------------------------------------------------------------------------

  (o) obtain for delivery to the Holders with Registrable Securities covered by
the applicable Registration Statement and to the underwriter or underwriters, if
any, an opinion or opinions from counsel for the Company dated the most recent
effective date of the Registration Statement or, in the event of an Underwritten
Public Offering, the date of the closing under the underwriting agreement, in
customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Holders or underwriters, as the case may be, and their
respective counsel;

 

  (p) in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
included in such Underwritten Public Offering, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

 

  (q) cooperate with each Holder with Registrable Securities covered by the
applicable Registration Statement and each underwriter, if any, participating in
the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

  (r) comply with all applicable securities laws and, if a Registration
Statement was filed, make available, including through the SEC’s EDGAR filing
system or any successor system, to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

 

  (s) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

 

  (t) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of the Company’s
equity securities are then listed or quoted and on each inter-dealer quotation
system on which any of the Company’s equity securities are then quoted;

 

- 17 -



--------------------------------------------------------------------------------

  (u) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by any
underwriter participating in any disposition to be effected pursuant to a
Registration Statement and by any attorney, accountant or other agent retained
by such underwriter, all pertinent financial and other records and pertinent
corporate documents and properties of the Company, and cause all of the
Company’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably requested by any such Person in connection with such Registration
Statement;

 

  (v) in the case of an Underwritten Public Offering, cause the appropriate
senior executive officers of the Company to participate in the customary “road
show” presentations that may be reasonably requested by the managing underwriter
or underwriters in any such Underwritten Public Offering and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

 

  (w) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

 

  (x) take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

  (y) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.5.2. Company Information Requests. The Company may require each Holder
of Registrable Securities as to which any Registration or sale is being effected
to furnish to the Company such information regarding the distribution of such
securities and such other information relating to such Holder and its ownership
of Registrable Securities as the Company may from time to time reasonably
request in writing and the Company may exclude from such Registration or sale
the Registrable Securities of any such Holder who unreasonably fails to furnish
such information within a reasonable time after receiving such request. Each
Holder agrees to furnish such information to the Company and to cooperate with
the Company as reasonably necessary to enable the Company to comply with the
provisions of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

Section 3.5.3. Discontinuing Registration. Each Holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 3.5.1(d), such Holder will discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3.5.1(d), or until such Holder is advised in writing by
the Company that the use of the Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated by
reference in the Prospectus, or any amendments or supplements thereto, and if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended Prospectus contemplated by Section 3.5.1(d) or is
advised in writing by the Company that the use of the Prospectus may be resumed.

Section 3.6.    Underwritten Offerings.

Section 3.6.1. Shelf and Demand Registrations. If requested by the underwriters
for any Underwritten Public Offering, pursuant to a Registration or sale under
Section 3.1 or Section 3.2, the Company shall enter into an underwriting
agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, the participating Holders and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 3.9. The Holders of the Registrable Securities proposed to
be distributed by such underwriters shall cooperate with the Company in the
negotiation of the underwriting agreement and shall give consideration to the
reasonable suggestions of the Company regarding the form thereof, and such
Holders shall complete and execute all questionnaires, powers of attorney and
other documents reasonably requested by the underwriters and required under the
terms of such underwriting arrangements. Any such Holder shall not be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
such Holder, such Holder’s title to the Registrable Securities, such Holder’s
intended method of distribution and any other representations to be made by the
Holder as are generally prevailing in agreements of that type, and the aggregate
amount of the liability of such Holder under such agreement shall not exceed
such Holder’s proceeds from the sale of its Registrable Securities in the
offering, net of underwriting discounts and commissions but before expenses.

 

- 19 -



--------------------------------------------------------------------------------

Section 3.6.2. Piggyback Registrations. If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its
commercially reasonable efforts to arrange for such underwriters to include on
the same terms and conditions that apply to the other sellers in such
Registration or sale all the Registrable Securities to be offered and sold by
such Holder among the securities of the Company to be distributed by such
underwriters in such Registration or sale. The Holders of Registrable Securities
to be distributed by such underwriters shall be parties to the underwriting
agreement between the Company and such underwriters and shall complete and
execute all questionnaires, powers of attorney and other documents reasonably
requested by the underwriters and required under the terms of such underwriting
arrangements. Any such Holder shall not be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities, such Holder’s intended method of
distribution and any other representations to be made by the Holder as are
generally prevailing in agreements of that type, and the aggregate amount of the
liability of such Holder shall not exceed such Holder’s proceeds from the sale
of its Registrable Securities in the offering, net of underwriting discounts and
commissions but before expenses.

Section 3.6.3. Selection of Underwriters; Selection of Counsel. In the case of
an Underwritten Public Offering under Section 3.1, Section 3.2 or Section 3.3,
the managing underwriter or underwriters to administer the offering shall be
selected by the Company and shall be reasonably acceptable to the Holders of a
majority of the Registrable Securities proposed to be sold; provided, however,
that if such Underwritten Public Offering is conducted as an underwritten “block
trade” initiated by a Holder or Holders, the potential underwriters from whom
indications of interest are solicited shall be mutually acceptable to the
Company and the Holders of a majority of the Registrable Securities to be sold
and the actual underwriter or underwriters shall be selected by the Holders of a
majority of the Registrable Securities proposed to be sold. In the case of an
Underwritten Public Offering under Section 3.1, Section 3.2 or Section 3.3,
counsel to the Holders shall be selected by the Holders of a majority of the
Registrable Securities proposed to be sold.

Section 3.7. No Inconsistent Agreements; Additional Rights. Neither the Company
nor any of its subsidiaries shall hereafter enter into, and neither the Company
nor any of its subsidiaries is currently a party to, any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders by
this Agreement, and that this Agreement supersedes and replaces the Existing
Registration Rights Agreement. Without Requisite Investor Approval, neither the
Company nor any of its subsidiaries shall enter into any agreement granting
registration or similar rights to any Person, and the Company hereby represents
and warrants that, as of the date hereof, no registration or similar rights have
been granted to any other Person other than pursuant to this Agreement.

Section 3.8. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws pursuant to Section 3.5.1(j) (including

 

-20-



--------------------------------------------------------------------------------

reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities), (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants or independent
auditors of the Company and any subsidiaries of the Company (including the
expenses of any special audit and comfort letters required by or incident to
such performance), (v) Securities Act liability insurance or similar insurance
if the Company so desires or the underwriters so require in accordance with
then-customary underwriting practice, (vi) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (viii) all reasonable fees and disbursements for one legal
counsel for the Holders with Registrable Securities covered by any Registration
Statement (“Selling Holders Counsel”), (ix) any reasonable disbursements of
underwriters customarily paid by issuers, (x) all fees and expenses of any
special experts or other Persons retained by the Company in connection with any
Registration or sale, (xi) all of the Company’s internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties) and (xii) all Company expenses related to the “road show” for
any Underwritten Public Offering. All such expenses are referred to herein as
“Registration Expenses”. The Company shall not be required to pay any fees and
disbursements to underwriters not customarily paid by the issuers of securities
in an offering similar to the applicable offering, including Selling Expenses.

Section 3.9. Indemnification.

Section 3.9.1. Indemnification by the Company. The Company shall indemnify and
hold harmless, to the full extent permitted by law, each Holder, each
shareholder, member, limited or general partner of such Holder, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, and agents and each Person who
controls (within the meaning of the Securities Act or the Exchange Act) such
Persons and each of their respective Representatives from and against any and
all losses, penalties, judgments, suits, costs, claims, damages, liabilities and
expenses, joint or several (including reasonable costs of investigation and
legal expenses ) (each, a “Loss” and collectively “Losses”) arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Securities
are registered or sold under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein) or any
other disclosure document produced by or on behalf of the Company or any of its
subsidiaries including any report and other document filed under the Exchange
Act, (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or (iii) any violation
by the Company of the Securities Act, any state securities or “blue sky” laws or
any rule or regulation thereunder in connection with such registration;
provided, that no Holder shall be entitled to indemnification pursuant to this
Section 3.9.1 in respect

 

- 21 -



--------------------------------------------------------------------------------

of any untrue statement or omission contained in any information relating to
such Holder furnished in writing by such Holder to the Company specifically for
inclusion in a Registration Statement and used by the Company in conformity
therewith (such information “Selling Stockholder Information”). This indemnity
shall be in addition to any liability the Company may otherwise have. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any indemnified party and shall survive
the Transfer of such securities by such Holder and regardless of any indemnity
agreed to in the underwriting agreement that is less favorable to the Holders.
The Company shall also indemnify underwriters, selling brokers, dealer managers
and similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties.

Section 3.9.2. Indemnification by the Selling Holders. Each Holder with
Registrable Securities covered by any Registration Statement agrees (severally
and not jointly) to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors and officers and each Person who controls the
Company (within the meaning of the Securities Act or the Exchange Act) from and
against any Losses resulting from (i) any untrue statement of a material fact in
any Registration Statement under which such Registrable Securities were
registered or sold under the Securities Act (including any final, preliminary or
summary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein) or (ii) any omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of a Prospectus or preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or omission is contained in such Holder’s Selling Stockholder
Information. In no event shall the liability of any Holder hereunder be greater
in amount than the dollar amount of the proceeds from the sale of its
Registrable Securities in the offering giving rise to such indemnification
obligation, net of underwriting discounts and commissions but before expenses,
less any amounts paid by such Holder pursuant to Section 3.9.4 and any amounts
paid by such Holder as a result of liabilities incurred under the underwriting
agreement, if any, related to such sale.

Section 3.9.3. Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or

 

- 22 -



--------------------------------------------------------------------------------

expenses, (ii) the indemnifying party shall have failed to assume the defense of
such claim within a reasonable time after receipt of notice of such claim from
the Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based upon advice of its counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person (based upon advice of its counsel) a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party. No indemnifying party
shall consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of an unconditional release from all
liability in respect to such claim or litigation without the prior written
consent of such indemnified party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld. It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 3.9.3, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

Section 3.9.4. Contribution. If for any reason the indemnification provided for
in Section 3.9.1 and Section 3.9.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in Section
3.9.1 and Section 3.9.2), then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations. In connection with any
Registration Statement filed with the SEC by the Company, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and

 

- 23 -



--------------------------------------------------------------------------------

the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The parties hereto agree that
it would not be just or equitable if contribution pursuant to this Section 3.9.4
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 3.9.4. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Section 3.9.1 and Section 3.9.2 shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 3.9.4, in connection with any Registration Statement
filed by the Company, a Holder with Registrable Securities covered by any such
Registration Statement shall not be required to contribute any amount in excess
of the dollar amount of the proceeds from the sale of its Registrable Securities
in the offering giving rise to such indemnification obligation, net of
underwriting discounts and commissions but before expenses, less any amounts
paid by such Holder pursuant to Section 3.9.2 and any amounts paid by such
Holder as a result of liabilities incurred under the underwriting agreement, if
any, related to such sale. If indemnification is available under this
Section 3.9, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in Section 3.9.1 and Section 3.9.2 without regard to
the provisions of this Section 3.9.4. The remedies provided for in this
Section 3.9 are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any indemnified party at law or in equity.

Section 3.9.5. Indemnification Priority. The Company hereby acknowledges and
agrees that any of the Persons entitled to indemnification pursuant to
Section 3.9.1 (each, a “Company Indemnitee” and collectively, the “Company
Indemnitees”) may have certain rights to indemnification, advancement of
expenses and/or insurance provided by other sources. The Company hereby
acknowledges and agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to a Company Indemnitee are primary and any obligation of such other
sources to advance expenses or to provide indemnification for the same expenses
or liabilities incurred by such Company Indemnitee are secondary) and (ii) that
it shall be required to advance the full amount of expenses incurred by a
Company Indemnitee and shall be liable for the full amount of all expenses
incurred by a Company Indemnitee and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement without
regard to any rights a Company Indemnitee may have against such other sources.
The Company further agrees that no advancement or payment by such other sources
on behalf of a Company Indemnitee with respect to any claim for which such
Company Indemnitee has sought indemnification, advancement of expenses or
insurance from the Company shall affect the foregoing, and that such other
sources shall have a right of contribution and/or be subrogated to the extent of
such advancement or payment to all of the rights of recovery of such Company
Indemnitee against the Company.

 

- 24 -



--------------------------------------------------------------------------------

Section 3.10. SEC Filings; Rules 144 and 144A and Regulation S. The Company
shall file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
request of any Investor, make publicly available such necessary information for
so long as necessary to permit sales that would otherwise be permitted by this
Agreement pursuant to Rule 144, Rule 144A or Regulation S under the Securities
Act, as such rules may be amended from time to time or any similar rule or
regulation hereafter adopted by the SEC), and it will take such further action
as any Investor may reasonably request, all to the extent required from time to
time to enable such Investor to sell Registrable Securities pursuant to Form S-3
or without Registration under the Securities Act pursuant to Rule 144, Rule 144A
or Regulation S under the Securities Act, as such rules may be amended from time
to time, or any similar rule or regulation hereafter adopted by the SEC. Upon
the request of any Investor, the Company will deliver to such Investor a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.

Section 3.11. Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Holders, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be, and is, amended or, subject
to applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify as selling stockholders
those Holders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement. To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements, by or at a specified time and
the Company has, in lieu of then filing such Registration Statements or having
such Registration Statements become effective, designated a previously filed or
effective Registration Statement as the relevant Registration Statement for such
purposes, in accordance with the preceding sentence, such references shall be
construed to refer to such designated Registration Statement, as amended or
supplemented in the manner contemplated by the immediately preceding sentence.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Authority; Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument to which it is a party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.

Section 4.2. Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

 

- 25 -



--------------------------------------------------------------------------------

If to the Company to:

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, MA 02140

Attention:            Douglas Fambrough, President and Chief Executive Officer

Facsimile:           (617) 612-6298

E-mail:                dfambrough@dicerna.com

and

Attention:            Jack Green, Chief Financial Officer

Facsimile:           (617) 612-6298

E-mail:                 jackgreen@dicerna.com

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

1001 Page Mill Road

Building 1

Palo Alto, CA 94304

Attention:            Sam Zucker

Facsimile:           (650) 565-6001

E-mail:                 szucker@sidley.com

If to any Investor:

To the address set forth below such party’s signature hereto;

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention:            Michael D. Beauvais

Facsimile:           (617) 235-0641

E-mail:                 michael.beauvais@ropesgray.com

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

 

- 26 -



--------------------------------------------------------------------------------

Section 4.3. Termination and Effect of Termination. This Agreement shall
terminate, except for the provisions of Section 3.8, Section 3.9 and
Section 3.10, which shall survive any such termination, upon the date that is
the earliest to occur of (i) the date on which no Holder holds any Registrable
Securities; and (ii) the date on which the Company is no longer subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and is no
longer otherwise required to report on an annual or quarterly basis on forms
provided for such annual or quarterly reporting pursuant to the rules and
regulations promulgated by the SEC. No termination under this Agreement shall
relieve any Person of liability for breach or Registration Expenses incurred
prior to termination. In the event this Agreement is terminated, each Person
entitled to indemnification rights pursuant to Section 3.9 shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.

Section 4.4. Permitted Transferees. The rights of a Holder hereunder may be
assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of that Holder. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 4.4 will be effective unless the Permitted Transferee to
which the assignment is being made, if not a Holder, has delivered to the
Company a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement. A Permitted Transferee to whom rights are
transferred pursuant to this Section 4.4 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 4.4.

Section 4.5. Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.

Section 4.6. Amendments. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and the Requisite Investors; provided, however, that any amendment,
modification, extension or termination that disproportionately and adversely
affects any Holder shall require the prior written consent of such Holder. Each
such amendment, modification, extension or termination shall be binding upon
each party hereto and such Holder’s Permitted Transferees. In addition, each
party hereto may waive any right hereunder by an instrument in writing signed by
such party.

 

- 27 -



--------------------------------------------------------------------------------

Section 4.7. Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 4.8. Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of New York for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (i) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by New York law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 4.2 is reasonably
calculated to give actual notice.

Section 4.9. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO

 

- 28 -



--------------------------------------------------------------------------------

THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

Section 4.10. Merger; Binding Effect, Etc. This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, supersedes all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter, and shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
no Holder or other party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.

Section 4.11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

Section 4.12. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

Section 4.13. No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Holder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Holder or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder or any current or future member of any Holder or any
current or future director, officer, employee, partner or member of any Holder
or of any Affiliate or assignee thereof, as such, for any obligation of any
Holder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

[Signature pages follow]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first above written.

 

Company:

 

DICERNA PHARMACEUTICALS, INC.

  By:  

 

   

Name:

Title:

 

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

Investors:     Bain Capital Life Sciences Fund, L.P.    

By: Bain Capital Life Sciences Partners, LP,

   

its general partner

   

By: Bain Capital Life Sciences Investors, LLC

   

its general partner

   

By:

 

 

   

Name:

   

Title:

   

Address:

   

200 Clarendon Street

   

Boston, MA 02116

    BCIP Life Sciences Associates, LP    

By: Boylston Coinvestors, LLC

   

its general partner

   

By:

 

 

   

Name:

   

Title:

   

Address:

   

200 Clarendon Street

   

Boston, MA 02116

    Cormorant Private Healthcare Fund I, LP    

By: Cormorant Private Healthcare GP, LLC,

   

its general partner

   

By:

 

 

   

Name:

   

Title:

   

Address:

   

200 Clarendon Street, 52nd Floor

   

Boston, MA 02116

    Cormorant Global Healthcare Master Fund, LP    

By: Cormorant Global Healthcare GP, LLC,

   

its general partner

   

By:

 

 

   

Name:

   

Title:

 

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

Address: 200 Clarendon Street, 52nd Floor Boston, MA 02116 CRMA SPV, L.P.

By: Cormorant Asset Management, LLC,

its Special Limited Partner

By:  

 

Name: Title: Address: PO Box 309 Ugland House, Grand Cayman KY1-1104, Cayman
Islands Domain Partners VIII, L.P.

By: One Palmer Square Associates VIII,

LLC its general partner

By:  

 

Name: Title: Address: One Palmer Square, Suite 515 Princeton, NJ 08542 DP VIII
Associates, L.P.

By: One Palmer Square Associates VIII,

LLC its general partner

By:  

 

Name: Title: Address: One Palmer Square, Suite 515 Princeton, NJ 08542

 

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

EcoR1 Capital Fund, L.P.

By: EcoR1 Capital, LLC, its general partner By:  

 

Name: Title: Address: 409 Illinois Street San Francisco, CA 94158 EcoR1 Capital
Fund Qualified, L.P. By: EcoR1 Capital, LLC, its general partner By:  

 

Name: Title: Address: 409 Illinois Street San Francisco, CA 94158 RA Capital
Healthcare Fund, L.P. By: RA Capital Management, LLC, its general partner By:  

 

Name: Title: Address: 20 Park Plaza, Suite 1200 Boston, MA 02116

 

[Signature Page to Amended and Restated Registration Rights Agreement]



--------------------------------------------------------------------------------

Blackwell Partners LLC – Series A

By:  

 

Name: Title: Authorized Signatory By:  

 

Name: Title: Authorized Signatory Address: 280 S. Mangum Street, Suite 210
Durham, NC 27701 RTW Master Fund, LTD By:  

 

Name: Title: Address: 250 West 55th Street, 16th Floor, Suite A New York, NY
10019 RTW Innovation Master Fund, LTD By:  

 

Name: Title: Address: 250 West 55th Street, 16th Floor, Suite A New York, NY
10019 Skyline Venture Partners V, L.P. By: Skyline Venture Management V, LLC,
its general partner By:  

 

Name: Title: Address: 525 University Avenue, Suite 1350 Palo Alto, CA 94301

 

[Signature Page to Amended and Restated Registration Rights Agreement]